DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on April 30, 2019.  It is noted, however, that applicant has not filed a certified copy of the CN 201910362227.3 application as required by 37 CFR 1.55.

Examiner’s Note: the copy of the foreign document CN 11864694 A filed on September 13, 2021, appears not to be a certified copy of the application CN 201910362227.3 (for guidance, see “MPEP 213.04   Requirement to File Priority Claim and Certified Copy during Pendency of Application”). There is nothing included to indicate this was a certified copy.

Drawings
The drawings were received on September 13, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 18 are allowed.
Applicant has amended claims 1, 3, 6, 10, 12 and 15 in response to the office action mailed on June 14, 2021.  The amendment and arguments found on pages 2-10 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  
The following is an examiner's statement of reasons for allowance:


Claim(s) 2 – 9 would be allowed by dependence on claim 1.

With regard to claim 10, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the self-test unit is configured to control the residual current simulation unit to generate a simulated residual current, detect a change of level on the line where the protection switch is located, and control the residual current protection control unit to make the line where the protection switch is located be conducted after a preset protection time period of receiving the residual current signal higher than the preset operating threshold.”
Claim(s) 11 – 18 would be allowed by dependence on claim 10.

Examiner’s Note: regarding to the limitation “detect a change of level on the line where the protection switch is located” especially a change of level has been interpreted according to the applicant’s specification paragraph [0017] “the self-test unit is coupled with the line where the protection switch is located at a first connection point, and configured to detect a phase change of a current or voltage at the first connection point, the first connection point is disposed between the silicon controlled rectifier and the protection switch, and in the self-test state, the self-test unit is configured to detect a level change at the connection point.”

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836